United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-7145                                                   September Term, 2020
                                                              FILED ON: FEBRUARY 23, 2021

KIM KEISTER,
                       APPELLANT

v.

AARP BENEFITS COMMITTEE AND AETNA LIFE INSURANCE COMPANY,
                 APPELLEES


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:18-cv-02385)


       Before: SRINIVASAN, Chief Judge, HENDERSON and WALKER, Circuit Judges

                                        JUDGMENT

       We heard this appeal on the record from the United States District Court for the District of
Columbia and the parties’ briefs. See Fed. R. App. P. 34(a)(2)(C); D.C. Cir. R. 34(j). We fully
considered the issues and decided that a published opinion is unnecessary. See D.C. Cir. R. 36(d).

       We AFFIRM the district court’s judgment.

                                            *    *   *

       Kim Keister was a news and policy executive editor at AARP. After suffering a stroke in
2016, Mr. Keister went on medical leave and applied for disability benefits. He received short-
term benefits but was denied long-term benefits.

        Meanwhile, AARP underwent a reorganization and eliminated Keister’s position. In
exchange for a severance payment, he signed a separation agreement and general release. Keister
agreed to release AARP, its affiliates, and its employee benefit programs from “any and all claims
for damages … or other relief” for “any event or transaction that occurred prior to [ ] signing” the
release. JA 41 ¶ 2. He then appealed the denial of long-term benefits. His appeal was denied.

         Keister sued, alleging AARP and Aetna wrongfully denied him his benefits in violation
                                             1
of the Employee Retirement Income Security Act (ERISA). But because Keister released his legal
claims when he accepted his severance, the district court dismissed his claim. We affirm for the
same reason.

                                               *    *    *

        A release is a contract subject to the rules of contract interpretation. Noonan v. Williams,
686 A.2d 237, 241 (D.C. 1996); see also JA 42 ¶ 15.

        The contract Keister signed is prominently labeled “CONFIDENTIAL SEPARATION
AGREEMENT AND GENERAL RELEASE.” JA 40. It uses broad language waiving “any and
all claims for damages . . . or other relief” for “any event or transaction that occurred prior to [ ]
signing” the release. Id. at 41 ¶ 2. That waiver included “any claims … based upon statute.” Id.
The release covers AARP, its affiliates, and its employee benefit programs, including the
administrators and insurers of the programs.

        Keister’s contract warned that he could be “releasing claims that [he] may not know about.”
Id. It told him to consult a lawyer before signing the release. And it warned him that signing it
had “IMPORTANT LEGAL CONSEQUENCES.” Id. at 42. It’s hard to imagine how the contract
could be any clearer.

        Although the contract includes “Release Exclusions,” they apply only to “any pension
rights or medical benefits.” Id. at 41 ¶ 3. Disability benefits are not pension rights or medical
benefits under the plain meaning of those terms.

        True, the exclusion refers to “any other insurance plans.” Id. But after a lengthy analysis,
the district court concluded that “any other insurance plans” is not a standalone provision, and
Keister fails to explain why we should not reach the same conclusion. Keister v. AARP Benefits
Committee, 410 F. Supp. 3d 244, 254-55 (D.D.C. 2019). The only insurance claims excluded from
release are those for “pension rights or medical benefits.” 1 In fact, the release makes clear that it
does cover insured benefit programs. Compare JA 41 ¶ 3 with id. ¶ 2.

                                               *    *    *

         Keister argues the district court abused its discretion when it denied his Fed. R. Civ. P.
56(d) motion for additional discovery. We disagree. Because the district court correctly
concluded the release was unambiguous, it acted within its discretion when it denied Keister’s
motion for additional discovery of extrinsic evidence regarding the contract terms. It also acted in
its discretion when it found Keister did not “establish[ ] any non-speculative factual basis for the
Court to authorize discovery or other proceedings to permit Keister to search for” evidence of
fraudulent misrepresentation. Keister, 410 F. Supp. 3d at 261.

        Keister forfeited the remainder of his arguments. To the extent this Circuit might require
1
 The provision reads: “The foregoing release shall not be deemed a waiver of any pension rights or medical
benefits you may be entitled to pursuant to . . . any [ ] insurance plans.” JA 41 ¶ 3.
                                                    2
ERISA waivers to be voluntary and knowing, Keister didn’t brief this in the district court. Huron
v. Cobert, 809 F.3d 1274, 1280 (D.C. Cir. 2016). 2 He also didn’t argue in the district court that
Aetna cannot enforce the general release. And Keister forfeited other arguments not made in his
opening brief in this Court — including whether his claim fell within the “Release Exclusions”
based on an argument that a claim for long-term disability benefits does not accrue until the appeal
process ends. See Fox v. Government of D.C., 794 F.3d 25, 29 (D.C. Cir. 2015); Appellant’s Reply
at 11-12.

                                             *   *    *

       This disposition is unpublished. See D.C. Cir. R. 36(d). We direct the Clerk to withhold
this mandate until seven days after resolution of a timely petition for rehearing or for rehearing en
banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41(b).

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:    /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk




2
 “Our precedent is unclear” whether the “knowing-and-voluntary requirement” applies to ERISA waivers.
Russell v. Harman International Industries, Inc., 773 F.3d 253, 256 (D.C. Cir. 2014). Because Keister
forfeited this argument, we don’t need to clarify this Circuit’s standard.
                                                 3